                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 XZAVIOR GOODWIN,

                              Plaintiff,
         v.                                                             ORDER

 JORDAN THOME-HOUGH                                                  20-cv-229-jdp
 and MARIA GAMBARO,

                              Defendants.


       Pro se plaintiff Xzavior Goodwin contends that defendant prison officials violated his

constitutional rights by ignoring his warnings that he had suicidal thoughts and that he was

cutting himself. Defendants filed a motion for summary judgment, Dkt. 16, to which Goodwin

has not responded. His failure to respond suggests that he may have lost interest in pursuing

his case and no longer intends to prosecute it.

       I will give Goodwin one more opportunity to submit substantive responses to

defendants’ motion for summary judgment. If he fails to do so by the new deadline, I will

dismiss this case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for his

failure to prosecute it.
                                             ORDER

       IT IS ORDERED that plaintiff Xzavior Goodwin may have until July 29, 2021, to file

a response to defendants’ motion for summary judgment. If Goodwin does not respond by that

date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for his failure to prosecute

it.

       Entered July 15, 2021.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
